DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 11/22/2021, the following has occurred:
Claims 1, 4, 6, 9 and 20 are amended 
Claims 2 and 7 are cancelled, and
Claims 1, 3-6 and 8-20.

Response to Arguments
Claim Objections
Upon further consideration, the objection is withdrawn.

Claim Rejection – 35 U.S.C. 112(a)
In light of the arguments presented in the Remarks dated 11/22/2021, the rejection of the claims under 35 USC 112(a) written description has been withdrawn.

Claim Rejection – 35 U.S.C. 112(b)
In light of the arguments presented in the Remarks dated 11/22/2021, the rejection of the claims under 35 USC 112(b) indefiniteness has been withdrawn.

Claim Rejection – 35 U.S.C. 101
Applicant's arguments regarding 35 USC 101 have been fully considered but they are not persuasive. 
Applicant has amended claims 1, 6 and  to include “a start position of each electrocardiogram signal segment…corresponding to the longer ….time intervals…aligned with a start positon of a respective one electrocardiogram signal segment …corresponding to the shorter one of the time intervals” which still incorporates a mental process since this recitation serves to further limit the details of the acquired electrocardiogram signal, which is a data gathering, pre-solution activity used to determine an arrhythmia result. Therefore, the rejection of the claims to 35 USC 101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, a mental process under evaluation, without significantly more. Particularly claim 1 recites “acquiring an electrocardiogram signal”, “equally dividing the acquired electrocardiogram signal”, “determining an arrhythmia probability for each electrocardiogram signal” and “a start position of each electrocardiogram signal segment…corresponding to the longer ….time intervals…aligned with a start positon of a respective one electrocardiogram signal segment …corresponding to the shorter one of the time intervals”.
The limitation of “determining an arrhythmia probability for each electrocardiogram signal segment”, “setting a group of time intervals”, “equally dividing the acquired electrocardiogram signal” and aligning the start position of “each electrocardiogram signal segment” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example “setting”, “equally dividing” and “determining” in the context of the claim encompasses the user manually or mentally calculating the probability of an arrhythmia. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular the claim also recites the additional elements of “acquiring an electrocardiogram signal”, “setting a group of time intervals” and “equally dividing the acquired electrocardiogram signal” and aligning “a start position of each electrocardiogram signal segment” which amounts to nothing more than pre-solution activity of ECG data gathering. Further, the limitation of “a start position of each electrocardiogram signal segment…corresponding to the longer ….time intervals…aligned with a start positon of a respective one electrocardiogram signal segment …corresponding to the shorter one of the time intervals” further limits the details of the acquired 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality. Acquiring a signal and determining the probability of a diagnosis are well known and routine in the field of medical devices. 

Likewise claims 6-20 rejected under 35 U.S.C. 101 because they contain the same abstract ideas highlighted with respect to claim 1 without significantly more. Claim 6 recites “set a group of time intervals”, “equally divide an electrocardiogram” “determine an arrhythmia probability” and “align “a start position of each electrocardiogram signal segment claim 20 recites “an electrocardiogram signal acquisition circuit”, “a division circuit” and “a determination circuit”, which under the broadest reasonable interpretation are generic computer components for performing generic computer functions of processing. That is, other than reciting “by a processor” or “circuit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the probability of an arrhythmia. Similarly, the limitation of setting a group of time intervals, equally dividing an 
This judicial exception is not integrated into a practical application because the claims only recite one additional element – using a processor to perform the setting, dividing and determining steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792      

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792